Citation Nr: 0008105	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  91-50 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The appellant had active duty for training from January to 
August 1990.  This appeal originally arose from a March 1991 
rating action which granted service connection for residuals 
of a right knee injury and assigned a noncompensable rating; 
the appellant appealed the noncompensable rating as 
inadequate.

By decisions of March 1992, February 1994, and December 1995, 
the Board of Veterans Appeals (Board) remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of September 1996, the Board denied a compensable 
rating for residuals of a right knee injury under the 
provisions of 38 C.F.R. § 3.655(b), on the grounds that the 
appellant had failed, without good cause, to report for a VA 
examination in conjunction with what the Board construed to 
be his claim for an increased rating.

This case is currently before the Board pursuant to an April 
1999 decision of the U.S. Court of Appeals for Veterans 
Claims (Court) which, citing Shipwash v. Brown, 8 Vet. App.  
218 (1995) (initial assignment of rating following award of 
service connection is part of an original claim), vacated the 
September 1996 Board decision on the grounds that the Board 
had erroneously relied on that portion of 38 C.F.R. 
§ 3.655(b) that applied to claims for an increase, whereas 
the current appeal stemming from the March 1991 rating action 
(insofar as it assigned a noncompensable rating) was part of 
an original claim, rather than a claim for an increased 
rating.  The Court then remanded this case to the Board for 
proceedings consistent with the Court decision.   


REMAND

By decisions of March 1992, February 1994, and December 1995, 
the Board remanded this case to the RO for further 
development of the evidence, to include obtaining a VA 
orthopedic examination.  In the 1994 and 1995 Remand Orders, 
the Board noted that the appellant previously had been 
scheduled for several VA examinations, and indicated that the 
examinations conducted had been inadequate, and that the 
appellant had been without fault in failing to report for 
other scheduled examinations.  The appellant was subsequently 
notified, by an undated letter, that he had been scheduled 
for a VA examination to be conducted on a date in April 1996.  
The appellant later telephoned the VA to cancel the 
examination, stating that he would call again to re-schedule 
it at another time, but he then failed to do so.

By decision of April 1999, the Court offered the Board the 
option of providing the appellant a VA orthopedic examination 
prior to addressing the matter of entitlement to a 
compensable rating for residuals of a right knee injury.  In 
written argument dated in March 2000, the appellant's 
representative requested that this case be remanded to the RO 
to provide the appellant a new VA examination.  The Board 
concurs that further development of the evidence is warranted 
prior to an appellate decision, and this case is thus 
REMANDED to the RO for the following action:

1. The RO should contact the appellant at 
his current address of record and 
request him to furnish the names and 
addresses of, and dates of treatment 
by, all providers of medical treatment 
and evaluation for his right knee 
disorder from mid-1994 to the present 
time.  He should be requested to sign 
and submit appropriate forms 
authorizing release to the VA of any 
records from non-VA medical providers.  
Thereafter, the RO should obtain and 
associate copies of any such medical 
records with the claims folder.

2. After any such abovementioned 
pertinent medical records have been 
obtained, the RO should afford the 
appellant a special VA orthopedic 
examination to determine the degree of 
severity of amy residuals of a right 
knee injury.  A dated copy of the 
letter to the appellant advising him 
of the date and time of the scheduled 
VA orthopedic examination should be 
associated with the claims folder.  
The appellant is hereby notified that, 
under the provisions of 38 C.F.R. 
§ 3.655(a), (b) (1999), his failure 
without good cause to report for the 
scheduled examination shall result in 
his claim being rated by the RO based 
on the evidence of record. 

3. If the appellant reports for the 
scheduled VA orthopedic examination, 
the claims folder and a copy of this 
Remand Order must be made available to 
the examiner prior to the examination 
so that he may review pertinent 
aspects of the appellant's military, 
medical, and employment history.  All 
clinical findings pertaining to the 
right knee should be reported in 
detail.  Such tests as the examiner 
deems necessary, including X-rays and 
magnetic resonance imaging, should be 
performed.  The examiner should (a) 
conduct range of motion testing of the 
right knee and specify the range in 
degrees; (b) comment as to whether the 
appellant currently has any residuals 
of a right knee injury, and if so, 
whether they are productive of slight, 
moderate, or severe knee impairment, 
including recurrent subluxation or 
lateral instability; and (c) comment 
on the effects of the right knee 
disability upon the appellant's 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and the 
provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999).  The clinical findings 
and reasons upon which the comments 
are based should be clearly set forth.  

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of the 
requested medical comments.

5. Thereafter, the RO should review the 
evidence and determine whether the 
appellant's claim may now be granted.  
This should include adjudication of 
the claim on the basis of the evidence 
of record if the appellant failed 
without good cause to report for the 
scheduled VA orthopedic examination.  

If the claim has not been granted, the appellant and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


